           Case 1:16-cv-08882-GHW Document 93 Filed 01/13/21 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 1/13/21
------------------------------------------------------------------X
                                                                  :
OLUDOTUN AKINDE,                                                  :
                                                                  :
                                                 Plaintiff,       :             1:16-cv-08882-GHW
                              -v -                                :
                                                                  :                 ORDER
NEW YORK CITY HEALTH AND HOSPITAL :
CORPORATION and SHARI SINGLETON,                                  :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         On January 12, 2021, the Court held a status conference in this case. For the reasons stated

on the record, Defendant is directed to produce Plaintiff’s personnel file, hard copy files left in

Plaintiff’s office cabinet, and responsive electronic files by March 5, 2021.

         Defendant’s request for leave to file a motion for summary judgment, Dkt. No. 88, is

granted. The deadline for Defendant to file and serve its motion for summary judgment is April 5,

2021. Plaintiff’s opposition is due within six weeks after service of Defendant’s motion;

Defendant’s reply, if any, is due within two weeks days after service of Plaintiff’s opposition.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

         SO ORDERED.

Dated: January 13, 2021
                                                                      __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
